SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: x Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: PRELIMINARY PROXY MATERIALS - FOR SEC USE ONLY American Independence Funds Trust Stock Fund Active Treasury Management Fund International Equity Fund Active Treasury Management Bull/Bear Fund Short-Term Bond Fund NestEgg 2010 Fund Intermediate Bond Fund NestEgg 2020 Fund Kansas Tax-Exempt Bond Fund NestEgg 2030 Fund International Bond Fund NestEgg 2040 Fund U.S. Inflation-Indexed Fund NestEgg 2050 Fund Fusion Fund 335 Madison Avenue, Mezzanine New York, NY 10017 (866) 410-2006 www.aifunds.com June , 2010 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the "Trust"), I cordially invite you to attend a Special Meeting of Shareholders of each of the separate investment series listed above (each a Fund and collectively, the Funds), to be held at 10:00 a.m. (Eastern time) on July 9, 2010, at the Trust's offices located at 335 Madison Avenue, Mezzanine, New York, NY 10017. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of new Investment Advisory Agreements for each of the Funds; Approval of a new Sub-advisory Agreement for the International Equity Fund only; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD. Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided. We thank you for your time and for your investment in the American Independence Funds Trust. Sincerely, Eric M. Rubin President American Independence Funds Trust 1 American Independence Funds Trust Stock Fund Active Treasury Management Fund International Equity Fund Active Treasury Management Bull/Bear Fund Short-Term Bond Fund NestEgg 2010 Fund Intermediate Bond Fund NestEgg 2020 Fund Kansas Tax-Exempt Bond Fund NestEgg 2030 Fund International Bond Fund NestEgg 2040 Fund U.S. Inflation-Indexed Fund NestEgg 2050 Fund Fusion Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust's offices, located at 335 Madison Avenue, Mezzanine, New York, NY 10017, on July 9, 2010 at 10:00 a.m. (Eastern time) for the following purposes: 1. To approve a new investment advisory agreement between American Independence Financial Services, LLC and each of the Funds; 2. To approve a new investment sub-advisory agreement between American Independence Financial Services, LLC and Security Global Investors, LLC on behalf of the International Equity Fund; and 3. To transact such other business as may properly come before the Meeting, or any adjournments thereto. Funds Affected Proposal All Funds 1. To approve a new investment advisory agreement between each Fund and American Independence Financial Services, LLC. International Equity Fund 2. To approve a new investment sub-advisory agreement between American Independence Financial Services, LLC and Security Global Investors, LLC All Funds 3. To consider and act upon any matters incidental to the foregoing and to transact such other business as may properly come before the Meeting and any adjournment or postponement thereof. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” each proposal. The matters referred to above are discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on June 17, 2010 as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of the Funds is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. Eric M. Rubin President American Independence Funds Trust 2 Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING, OR YOU MAY ALSO VOTE BY TELEPHONE OR ON THE INTERNET AS DESCRIBED BELOW. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. 3 American Independence Funds Trust PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON JULY 9, 2010 INTRODUCTION This proxy statement is solicited by the Board of Trustees (the "Board") of American Independence Funds Trust (the "Trust") for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern Standard time) on July 9, 2010, at the Trust's offices at 335 Madison Avenue, Mezzanine, New York, NY 10017, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Funds’ most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the American Independence Funds Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIES The Board is soliciting votes from shareholders of the Trust with respect to each Proposal. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card(s) on or about June 24, 2010. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust's investment adviser or their affiliates and certain financial services firms and their representatives, who will receive no extra compensation for their services, may solicit proxies by telephone, telegram or personally. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUNDS”.) The appointed proxies will vote in their discretion on any other business as may properly come before the Special Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of each Fund is entitled to one vote on each proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than those proposals set forth in the accompanying Notice of Special Meeting of Shareholders and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted FOR the proposal. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of half of the outstanding shares of the Funds shall constitute a quorum at the Meeting, permitting action to be taken. In the event that sufficient votes are not received by the date of the Meeting, a person named as proxy may propose one or more adjournments of the Meeting for a reasonable period or periods to permit further solicitation of proxies. The persons named as proxies will vote in favor of such adjournment those proxies that they are entitled to vote in favor of the proposals and will vote against any such adjournment those proxies required to be voted against the proposals. 1 Each proposal requires the affirmative vote of a “majority of the outstanding voting securities” of each Fund. The term “majority of the outstanding voting securities” of each Fund as defined by the Investment Company Act of 1940, as amended (the “1940 Act”), means: the affirmative vote of the lesser of (i) 67% of the voting securities of a Fund present at the meeting if more than 50% of the outstanding shares of the Fund are present in person or by proxy or (ii) more than 50% of the outstanding shares of a Fund. The Board of Trustees of the Trust has fixed the close of business on June 17, 2010 as the record date (the “Record Date”) for determining holders of each of the Funds shares entitled to notice of and to vote at the Meeting. See “Substantial Shareholders” for record date shares of each Fund. PROPOSAL 1 – TO APPROVE NEW INVESTMENT ADVISORY AGREEMENTS FOR THE FUNDS (All Funds) Shareholders of the Funds are being asked to approve a Proposed Investment Advisory Agreement (the “New Advisory Agreement”) with American Independence Financial Services, LLC (“AIFS” or the “Company”) as a result of a technical change of control of AIFS. Section 15 of the Investment Company Act of 1940, as amended (the “1940 Act”), requires that any investment advisory agreement be in writing and be approved initially by both (1) the fund’s board of trustees (including a majority of those trustees who are not considered to be “interested persons” of the fund or a party to the agreement, as that term is defined in the 1940 Act (“Independent Trustees”)) and (2) the fund’s shareholders.An assignment of an advisory agreement under the 1940 Act includes any transaction that results in a change in control of the investment adviser. Among other things, an assignment covers any transfer of a controlling block of the adviser’s outstanding voting securities. A controlling block is presumed if a person beneficially owns more than 25% of a company’s voting securities. The Board is recommending the approval of the New Advisory Agreement for the Funds. As is required by the 1940 Act, the current agreement provides for automatic termination upon its “assignment.” Under the 1940 Act, a change of control will result in the assignment of the Funds’ current agreement, and in its automatic termination. Therefore, as is described below, shareholders of the Funds are being asked to approve a Proposed Investment Advisory Agreement for their Fund to assure continuity of advisory services by AIFS, the same entity that currently advises the Funds. Background AIFS was formed in 2004, as a Delaware limited liability company. A board of managers, consisting of five members named by AIFS’ primary owners, manages the business and affairs of the company (the “Board”). In 2009, the Board approved a reorganization of the company (the “Reorganization”) pursuant to which there would be: (1) a sale of 35 percent of the outstanding membership interests in the company to a group of the Company’s employees through a newly formed limited liability company, AIFS Acquisition, LLC (“AAL”), and (2) certain changes to the Company’s operating agreement, including changes that would eliminate differences between an employee class of membership interests and other classes of membership interests. AAL completed the purchase of membership interests in the Company in December of 2009. Together with membership interests heretofore held by employees of the Company and additional membership interests granted to employees in conjunction with the Reorganization, after the Reorganization employees of AIFS will own approximately 70 percent of the outstanding membership interests in the Company. The changes to the operating agreement are expected to take place in July of 2010. Those changes include the following: (1) the elimination of separate classes of membership interests, (2) the elimination of priority returns held by certain classes of membership interests, (3) the modification of certain of the preferences in distribution of money and property held by certain members of the Company, and (4) a change in certain voting rights of members. 2 Following the completion of the Reorganization, four of the five members of the Board will be appointed by the same persons who are entitled under the existing operating agreement to appoint managers. The fifth manager, who may presently be appointed by Arrivato Holdings, LLC (“Arrivato”), a limited liability company controlled by the founders of AIFS, will be appointed by AAL. However, it is anticipated that after the Reorganization, AAL will appoint as the fifth manager the same individual that is presently appointed to the Board by Arrivato. How does Proposal 1 affect shareholders of the Trust? The change of control and the Proposed Investment Advisory Agreement (“New Advisory Agreement”) are not expected to have any affect on shareholders of the Funds. In particular, the terms of the New Advisory Agreement are substantially identical to those of the prior advisory agreement, except for the dates of execution and termination, and certain non-material changes. No change has occurred in the management of AIFS as a result of the change in control described above. AIFS has advised the Board that no change is expected in the investment management and other personnel of AIFS as a result of the change in control described above and it is currently anticipated the same persons responsible for management of the Funds under the Current Agreements will continue to be responsible under the New Advisory Agreement. AIFS does not anticipate that the change in control will cause any reduction in the quality of services now provided to the Funds or have any effect on AIFS’ ability to fulfill its obligations to the Funds. The Terms of the New Advisory Agreement The terms of the New Advisory Agreement are the same in all material respects as the terms of the Current Agreement, which was last approved by the Trust's Board of Trustees, including a majority of the Trustees who were not parties to such Agreement or interested persons of such parties, at a meeting held on March 25, 2010. A copy of the form of the New Advisory Agreement is attached as Appendix A to this Proxy. Pursuant to the New Advisory Agreement, AIFS will continue to provide investment research and portfolio management, including the selection of securities for the Funds to purchase, hold, or sell and the selection of brokers or dealers through whom the portfolio transactions of each fund are executed. AIFS's activities are subject to review and supervision by the Trustees to whom AIFS renders periodic reports of the Funds' investment activities. AIFS, at its own expense, also will furnish the Trust with executive and administrative personnel, office space and facilities, and pays certain additional administrative expenses incurred in connection with the operation of each Fund. Each Fund will to continue to pay for its own operating expenses and for its share of its respective Fund's expenses not assumed by AIFS including, but not limited to, costs of custodian services, brokerage fees, taxes, interest, costs of reports and notices to shareholders, costs of dividend disbursing and shareholder record-keeping services (including telephone costs), auditing and legal fees, the fees of the independent Trustees and its pro-rata portion of premiums on the fidelity bond covering the Funds. There will be no increase in advisory fees for any of the Funds. The annual advisory fees under the New Advisory Agreement for each Fund are: Fund Annual Fee Fund Annual Fee Stock Fund 1.00% Active Treasury Management Fund 0.40% International Equity Fund 0.81% Active Treasury Management Bull/Bear Fund 0.50% Short-Term Bond Fund 0.40% NestEgg 2010 Fund 0.60% Intermediate Bond Fund 0.40% NestEgg 2020 Fund 0.60% Kansas Tax-Exempt Bond Fund 0.30% NestEgg 2030 Fund 0.60% International Bond Fund 0.40% NestEgg 2040 Fund 0.60% U.S. Inflation-Indexed Fund 0.40% NestEgg 2050 Fund 0.60% Fusion Fund 1.40% 3 In addition to the New Advisory Agreement, AIFS is contractually obligated to reimburse each of the Funds for all expenses (except for extraordinary expenses such as litigation and expenses related to acquired fund fees) in excess of average daily net assets as set forth below: Fund Expense Limitation Fund Expense Limitation Stock Fund Active Treasury Management Fund Class A 1.31% Class A 0.95% Class C 2.06% Institutional 0.60% Institutional 1.06% Active Treasury Management Bull/Bear Fund International Equity Fund Class A 1.25% Class A 1.65% Institutional 0.90% Institutional 1.15% NestEgg 2010 Fund Short-Term Bond Fund Class A 1.15% Class A 0.70% Class C 1.65% Class C 1.45% Institutional 0.65% Institutional 0.45% NestEgg 2020 Fund Intermediate Bond Fund Class A 1.17% Class A 0.95% Class C 1.67% Institutional 0.65% Institutional 0.67% Kansas Tax-Exempt Bond Fund NestEgg 2030 Fund Class A 0.80% Class A 1.20% Class C 1.40% Class C 1.70% Institutional 0.40% Institutional 0.70% International Bond Fund NestEgg 2040 Fund Class A 1.39% Class A 1.24% Institutional 0.89% Class C 1.74% Institutional 0.74% U.S. Inflation-Indexed Fund Class A 0.57% NestEgg 2050 Fund Class C 1.32% Class A 1.24% Institutional 0.32% Class C 1.74% Institutional 0.74% Fusion Fund Class A 2.40% Institutional 1.90% The New Advisory Agreement may be terminated without penalty at any time by the applicable Trust with respect to one or more of the Funds to which the Investment Advisory Agreement applies (either by the Board of Trustees or by a majority vote of the terminating Fund’s outstanding shares); or by AIFS on 60-days’ written notice and will automatically terminate in the event of its assignment as defined in the 1940 Act. 4 Approval of New Advisory Agreement by the Board of Trustees At the March 25, 2010 meeting of the Board of Trustees of the Trust, the New Advisory Agreement was approved unanimously by the Board of Trustees, including all of the Trustees who are not parties to the New Advisory Agreement or interested persons of such parties (other than as Trustees of the Trust). In determining whether or not it was appropriate to approve the New Advisory Agreement and to recommend their approval to the shareholders, the Board of Trustees, including the Trustees who are not interested persons of AIFS, considered various materials and representations provided by AIFS, and the Board was advised by independent legal counsel with respect to these matters. Information considered by the Trustees included, among other things, the following: (1) representation that the same persons responsible for management of the Funds under the Current Agreement are currently expected to continue to manage the Funds under the New Advisory Agreement; (2) that the compensation to be received by AIFS under the New Advisory Agreement is the same as the compensation paid under the Current Agreement; (3) AIFS’ representation that it will keep any existing expense limitation agreement in effect; (4) that the senior management personnel responsible for the management of AIFS are expected to continue to be responsible for the management of AIFS; and (5) that the terms and conditions of the New Advisory Agreement, are substantially identical to those of the Current Agreement; and (6) the commitment of AIFS that there will not be any diminution in the nature, quality and extent of services provided to each Fund or its shareholders. Further, the Board of Trustees reviewed its determinations reached at the meeting held on March 25, 2010, with respect the Current Agreement and, with respect to the New Agreement, (1) the nature and quality of the services rendered by AIFS under the Current Agreement; (2) the fairness of the compensation payable to AIFS under the Current Agreements; (3) the performance results and preservation of assets achieved by AIFS for the Funds; and (4) the personnel, operations and financial condition, and investment management capabilities, methodologies, and performance of AIFS. Based upon its review, each respective Board of Trustees determined that, by approving the New Advisory Agreement, the Funds can be best assured that services from AIFS will be provided without interruption. The Board of Trustees also determined that the New Advisory Agreement is, respectively, in the best interests of each such Fund and its shareholders. Accordingly, after consideration of the above factors, and such other factors and information it considered relevant, such Board of Trustees unanimously approved the New Agreement, respectively and voted to recommend its approval by each Fund's shareholders. The New Advisory Agreement as approved by the Board of Trustees is submitted for approval by the shareholders of each Fund to which the New Advisory Agreement applies. The New Advisory Agreement must be voted upon separately by each Fund to which it pertains. If shareholders approve the New Advisory Agreement, they will go into effect July 12, 2010. The New Advisory Agreement will remain in effect for up to two years from the date they take effect, and, unless earlier terminated, will continue for maximum terms of one year thereafter, provided that each such continuance is approved annually with respect to each Fund (i) by the Trust’s Board of Trustees or by a vote of a majority of the outstanding voting securities of the particular Fund, and, in either case, (ii) by a majority of the Trust’s Trustees who are not parties to the New Advisory Agreement or interested persons of any such party (other than as a Trustee of the Trust). Information About AIFS American Independence Financial Services, LLC (“AIFS”), a Delaware limited liability company, is the investment adviser for the Funds under the Current Agreement. AIFS, located at 335 Madison Avenue, Mezzanine, New York, NY 10017, is registered as an investment adviser with the Securities and Exchange Commission. As of June 10, 2010, AIFS had approximately $1 billion in assets under management. For further information regarding AIFS, please see www.americanifs.com. 5 The following table sets forth certain information with respect to executive officers and directors of AIFS: John J. Pileggi Managing Partner Eric M. Rubin President Theresa Donovan Chief Compliance Officer and Senior Director Expenses related to Proposal 1 All mailing, proxy solicitation and tabulation expenses associated with Proposal 1 will be borne by the Adviser.
